Appeal from a judgment of the Erie County Court (Shirley Troutman, J), rendered February 5, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]). Contrary to the *1161contention of defendant, the record establishes that he validly waived his right to appeal (see generally People v Callahan, 80 NY2d 273, 280 [1992]). Contrary to the further contention of defendant, that general waiver encompasses his present challenge to County Court’s suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]). Present—Pigott, Jr., P.J., Scudder, Gorski, Martoche and Green, JJ.